DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 07-12-2022. Claims 1-12 are currently pending. Claims 11-12 have been withdrawn. 

Election/Restrictions
Claims 1-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05-13-2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1 and 11 have been amended; Claim 4 has been canceled; 
1. 	(Currently Amended) A solid electrolyte comprising: 
porous silica having a plurality of pores interconnected mutually; and 
an electrolyte coating inner surfaces of the plurality of pores, wherein the electrolyte comprises 1-ethyl-3-methylimidazolium bis(fluorosulfonyl)imide represented by EMI-FSI and a lithium salt dissolved in the EMI-FSI, and 
a molar ratio of the EMI-FSI to silica is 1.1 or more and 1.5 or less. 

4. 	(Canceled) 

11. 	(Currently Amended) A method for producing solid electrolytes, comprising: 
mixing a silicon alkoxide, 1-ethyl-3-methylimidazolium bis(fluorosulfonyl)imide (EMI-FSI), a lithium salt, water, and an organic solvent to prepare a liquid mixture; 
causing gelation of the liquid mixture to form a gel mixture; and 
drying the gel mixture to form a solid electrolyte, the solid electrolyte comprising: 
porous silica having a plurality of pores interconnected mutually; and 
an electrolyte coating inner surfaces of the plurality of pores, wherein the electrolyte comprises the EMI-FSI and the lithium salt dissolved in the EMI-FSI, and having a molar ratio of the EMI-FSI to the silica of 1.1 or more and 1.5 or less. 

Allowable Subject Matter
Claims 1-3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art Miyoshi (WO 2011/024848 A1) teaches a solid electrolyte that comprises ionic liquid (EMI-FSI), inorganic oxide particles (silica), and an electrolyte salt (paragraphs 21-29, 43-45) but fails to teach or fairly suggest the molar ratio of the EMI-FSI to silica as claimed. Applicant further provided objective evidence that shows reliable improvement in ionic conductivity of the solid electrolyte when the molar ratio of the EMI-FSI to silica is 1.1 or more and 1.5 or less (see figures 13 and 14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729